      Case 1:20-cv-00161-LG-RHW Document 15 Filed 05/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

JOE DICKERSON, #13720                                                    PLAINTIFF

v.                                                 CAUSE NO. 1:20-CV-161-LG-RHW

GEORGE COUNTY REGIONAL
CORRECTIONAL FACILITY, et al.                                        DEFENDANTS

                ORDER GRANTING PLAINTIFF’S REQUEST
                TO VOLUNTARILY DISMISS DEFENDANT
           GEORGE COUNTY REGIONAL CORRECTIONAL FACILITY

      This matter is before the Court on Plaintiff’s Response [13] filed on May 22,

2020, to the Court’s Order [10] entered on May 18, 2020. Plaintiff states in his

Response [13] that he wants to voluntarily dismiss Defendant George County

Regional Correctional Facility. Having reviewed the Response, the Court finds

Plaintiff’s request is well-taken. Accordingly,

      IT IS ORDERED that Plaintiff’s request to voluntarily dismiss Defendant

George County Regional Correctional Facility is GRANTED.

      SO ORDERED AND ADJUDGED this the 29th day of May, 2020.


                                              s/   Louis Guirola, Jr.
                                              Louis Guirola, Jr.
                                              United States District Judge
